Citation Nr: 0404047	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  95-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psoriasis.


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION


The appellant had active duty for training (ACDUTRA) while in 
the Marine Corps Reserves from August 25, 1992 to April 22, 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  

The appellant's service medical records reveal that in his 
August 1990 entrance medical examination, the examiner 
evaluated the appellant's skin as normal.  In the Report of 
Medical History completed in conjunction with the August 1990 
medical examination, the appellant checked "no" to the 
question, "Have you ever had or have you now ... skin 
diseases."  In the appellant's April 12, 1993 separation 
medical examination, the examiner evaluated the appellant's 
skin as normal.  However, in the Report of Medical History, 
the appellant checked "yes" for skin diseases.

In order to afford the appellant every consideration with 
respect to the present appeal and to ensure due process, a 
medical opinion after review of the entire record and 
examination of the appellant is warranted to indicate whether 
or not the appellant's current condition is related to his 
ACDUTRA.  38 C.F.R. § 3.159(c)(4).  

The Board must also address the Veteran's Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The 
VCAA provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).



Accordingly, this case is remanded for the following:

1.    Development contemplated by the 
VCAA should be undertaken including, but 
not limited to, informing the appellant 
of the provisions of the VCAA.  In 
particular, the appellant should be 
notified of any information and any 
evidence not previously provided to VA 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
appellant is expected to obtain any such 
evidence.  

2.  The appellant should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of any skin 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished. The veteran's 
claims folder, including a copy of this 
REMAND, should be reviewed by the 
examiner in conjunction with the  
examination.  Based on review of the 
entire record and examination of the 
veteran, the examiner should, to the 
extent possible, state whether it is at 
least as likely as not that any currently 
diagnosed skin disorder is etiologically 
related the appellant's ACDUTRA or any 
incident thereof.

3.  If the benefit sought is not granted 
in full, the appellant should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




